Citation Nr: 1437290	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to July 23, 2010, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a November 2010 hearing by videoconference from the RO before the undersigned Veterans Law Judge.  In January 2011 and February 2013, the Board remanded the above issue for further development.


FINDINGS OF FACT

1.  The Veteran's TDIU claim stems from an original claim for service connection for posttraumatic stress disorder (PTSD), filed on April 4, 2006, and his allegation of unemployability as a result of his PTSD.

2.  Since December 16, 2006, the most probative evidence of record shows that the Veteran's service-connected PTSD rendered him incapable of substantial gainful employment.

3.  Prior to December 16, 2006, the preponderance of the evidence shows that the Veteran service-connected PTSD did not cause him to be unable to secure and follow a substantial gainful occupation.


CONCLUSION OF LAW

Since December 16, 2006, the criteria for a TDIU have been met, but no earlier.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.353, 4.1, 4.15, 4.16, 4.19 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for an earlier effective date for TDIU arises from a disagreement with the initial effective date assignment following the grant of the benefit.  Courts have held that once a benefit like a TDIU and service connection is granted the claim is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this issue.

In November 2010, the Veteran was afforded a hearing before the below Veterans' Law Judge (VLJ) in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing the VLJ sought to identify any pertinent evidence not currently associated with the claim's folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim, as it related to the Veteran's service-connected PTSD which is the cause of his unemployability, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and a private medical opinion have been obtained and associated with the claims file.  In May 2013, the Director of Compensation and Pension provided an opinion regarding the Veteran's entitlement to a TDIU on an extraschedular bases which opinion substantially complies with the Board's remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claim

As the Board noted in the February 2013 remand, by the October 2011 rating decision an effective date of July 23, 2010, was assigned for the grant of a TDIU, based on that being the date on which the record reflected that the Veteran was unemployable for VA purposes.  Through his attorney, the Veteran asserts that TDIU should have been granted retroactive to at least December 16, 2006. 

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Court has held that a request for a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The record shows that the earliest date of claim for TDIU is noted in a letter from the Veteran's attorney received by VA on December 6, 2006, which states that the he disagreed with the initial rating assigned for PTSD, and claimed entitlement to a higher rating, to include TDIU.  To the extent that the Veteran's original claim for service connection for PTSD was ultimately granted and the current appeal is a downstream issue from the original grant of service connection, consideration has been given to the holding of Mayhue v. Shinseki, 24 Vet App 273 (2011), wherein the Court found that when a claim for TDIU is received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of his initial application for benefits, not a part of a new claim for increased compensation.  The Veteran's original claim for service connection for PTSD was received by VA on April 4, 2006; the informal claim for TDIU was received on December 6, 2006, approximately 8 months later.  Thus, the correct date of the claim for TDIU is April 4, 2006.

The question before the Board, then, is the date on which entitlement to a TDIU arose.

In this regard, a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

The Veteran is service-connected for PTSD and it is rated as non compensable from August 3, 1971; 50 percent disabling from May 9, 2001; 70 percent disabling from December 16, 2006; and 100 percent disabling from June 21, 2011.  (Parenthetically, the Board notes that in the October 2011 rating decision the RO recharacterized the Veteran's service-connected PTSD to include his depressive disorder with psychotic features with associated alcohol dependence)  Therefore, the Board finds that Veteran met the minimum schedular threshold requirement (one service-connected disability rated at 60 percent or higher) to be considered for a TDIU rating at all times from December 16, 2006.  38 C.F.R. § 4.16(a).  

Therefore, the final question for the Board to consider is when the record shows that the Veteran's service-connected PTSD rendered him incapable of substantial gainful employment.  Id.  In this regard, in a June 2013 Individual Unemployability Assessment the examiner opined, in part, that 

. . . his inability to both secure and . . . follow work assignments became obvious by December 2006 . . . and at this point [the Veteran] became unemployed despite the 'sheltered' environment of the union he worked for.

. . . [the Veteran] was able to cover over his symptoms and postpone confronting them-in his case until his first inpatient psychiatric admission for PTSD in December 2006 . . . I have found that once a veteran is no longer able to maintain himself at competitive work . . . ., he soon starts experiencing the full debilitating effects of his underlying mental disorder.  I opine [the Veteran] is one such veteran, and I think December 2006 earmarks his total occupational demise . . .

I understand from [the letters from his union that] since December 2006, the [V]eteran has been on 'borrowed time' with the union, because he was unable to follow/sustain his work due to his worsening PTSD . . .

. . . I disagree with the . . . April 2010 [VA examination report] opinion that 'Now that he has been detoxed and is drinking less, he is capable of working in both physical and sedentary employment' . . . [because t]he examiner did not address the [V]eteran's unemployability during the time period I am considering in this report - 2006 to 2010 . . .  [because the Veteran was] completely unable to perform work by the time [of the April 2010 VA examination] . . . [and because the VA examination report] did not address the [V]eteran's earnings from 1999 through 2009 . . . 

In conclusion, I opined that the [V]eteran's . . . PTSD at least as likely as no alone prevented him from securing and . . . following his own or any other substantially gainful occupation after December 2006 . . .

While the June 2006 VA examiner noted that the Veteran was still working full-time as a union carpenter, albeit with his being fired from jobs because of difficulty getting along with others, and the April 2010 VA examiner characterized his occupational impairment at that time as only moderate, nothing in the record directly contradicts the above medical opinion that the appellant's service-connected PTSD caused his "total occupational demise" as of December 2006.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran's service-connected PTSD render him incapable of substantial gainful employment (38 C.F.R. § 4.16(a)) on December 16, 2006, is at least in equipoise.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the appellant's service-connected PTSD rendered him incapable of substantial gainful employment since December 16, 2006, but no earlier.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(a).  

In reaching this conclusion, the Board has not overlooked the fact that a TDIU may also be awarded by the Board on extra-schedular basis earlier than December 16, 2006, if the record shows that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD and if the Board first submits the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b); Also see Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.)  

In this case, the Board remanded the appeal in February 2013 for the RO to submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration and in May 2013 the Director provided the requested opinion.  Therefore, the Board finds that it may also consider whether the Veteran met the criteria for a TDIU on an extra-schedular basis at any time prior to December 16, 2006, under 38 C.F.R. § 4.16(b).  Id.

However, the Board finds that the preponderance of the evidence shows that the Veteran does not meet the criteria for a TDIU prior to December 16, 2006.  The Board has reached this conclusion because the record is negative for persuasive evidence that the Veteran met the criteria for a TDIU under 38 C.F.R. § 4.16(b) prior to December 16, 2006.  In this regard, the Director of the Compensation and Pension Service in May 2013 opined that the record presents no evidence that the Veteran was unable to secure and follow any substantially gainful employment prior to December 16, 2006.  Similarly, the Veteran's expert, in its June 2013 Individual Unemployability Assessment, after noting that the appellant worked in a sheltered environment since 1999, nonetheless opined that the appellant did met the criteria for a TDIU until December 2006.  

Likewise, while a review of the record on appeal reveals voluminous medical evidence, including a June 2006, April 2010, and June 2011 VA examination reports as well as records surrounding a November 2008 psychiatric hospitalization, the Board finds that nothing in these records show that entitlement to a TDIU (i.e., that the Veteran's service-connected PTSD caused him to be unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b)) arose prior to December 16, 2006.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

While the June 2006 VA examiner opined, among other things, that the claimant be considered incompetent for VA purposes, the Board does not find this opinion probative evidence as to whether his service-connected PTSD caused him to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability (see 38 C.F.R. § 4.16(b)) because the opinion did not take into account the fact that the Veteran was working at this time, albeit in a "sheltered" environment.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As to the many lay statements found in the record, including the numerous statements from employers and the May 2008 and July 2010 letters from the appellant's Union, the Board finds that while these lay persons can report on what they can see because it comes to them through their own senses, they are not competent to provide a medical opinion that the Veteran's service-connected PTSD, acting alone, caused him to be unable to secure and follow a substantially gainful occupation because such an opinion requires medical training which they do not have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective since December 16, 2006. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


